Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 1 of 11 Page ID #598



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

    JONATHAN TOLLIVER, #R05836,                        )
                                                       )
                          Plaintiff,                   )
                                                       )
    v.                                                 )
                                                       )   Cause No. 3:16-cv-00130-SMY-MAB
    WEXFORD HEALTH SOURCES, INC.,                      )
    SALVADOR GODINEZ, KIMBERLY                         )
    BUTLER, LINDA CARTER, C/O                          )
    HAMILTON, C/O CROSS, LT. WALLER,                   )
    C/O SKIDMORE, NURSE                                )
    MOLDENHAUER, TROST, AND                            )
    UNKNOWN PARTY,                                     )
                                                       )
                          Defendants.                  )
                                                       )

         MEMORANDUM IN SUPPORT OF WEXFORD DEFENDANTS’ MOTION TO
           EXCLUDE THE TESTIMONY OF PLAINTIFF’S EXPERT WITNESS

           COME NOW Defendants, Wexford Health Sources, Inc., Michael Moldenhauer, and

  John Trost, M.D. (“Wexford Defendants”), by and through their counsel, Sandberg Phoenix &

  von Gontard P.C., and for their Memorandum in Support of their Motion To Exclude the

  Testimony of Plaintiff’s Expert Witness, Michael Slater, M.D., hereby state as follows:

                                         INTRODUCTION

           Plaintiff brought his Complaint against Defendants pursuant to 42 U.S.C. §1983,

  generally alleging that Defendants were deliberately indifferent in their treatment of Plaintiff’s

  hand injury during Plaintiff’s incarceration at Menard Correctional Center (“Menard”). Doc. 1.

  Specifically, Plaintiff’s Complaint alleges that Wexford Defendants failed to provide adequate

  and timely treatment for Plaintiff’s complaints of a broken finger. Doc. 1.

           On January 30, 2018, Plaintiff designated Michael Slater, M.D. (“Dr. Slater”) as a

  retained expert in support of his claims. Wexford Defendants seek for this Court to prevent

                                                   1
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 2 of 11 Page ID #599



  Plaintiff’s expert from offering opinions as to the facts and events that occurred, any procedure

  appropriate in the prison setting, and his remaining opinions and conclusions in general. Dr.

  Slater has no experience providing medical care in the correctional setting and fails to base his

  opinions on any reliable facts. Instead, he provides conclusions with no reliable evidentiary

  support. As will be further discussed below, Dr. Slater does not meet the qualifications as an

  expert in this matter, and the Federal Rules of Civil Procedure require his testimony should,

  therefore, be excluded.

                                ADMISSION OF EXPERT TESTIMONY

           Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

  U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) govern the admission of expert testimony.

  C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015). Rule 702 provides:

           A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if: (a) the expert’s
           scientific, technical, or other specialized knowledge will help the trier of fact to
           understand the evidence or to determine a fact in issue; (b) the testimony is based
           on sufficient facts or data; (c) the testimony is the product of reliable principles
           and methods; and (d) the expert has reliably applied the principles and methods to
           the facts of the case.

           Fed. R. Evid. 702.

           The Supreme Court has tasked the district court with the responsibility for “ensuring that

  an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.”

  Daubert, 509 U.S. at 597. It is important to keep in mind that “there are many different kinds of

  experts, and many different kinds of expertise, … the gatekeeping inquiry must be ‘tied to the

  facts’ of a particular case.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (quoting

  Daubert, 509 U.S. at 591).




                                                    2
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 3 of 11 Page ID #600



           Federal Rule of Evidence 702 allows an expert witness to testify about a relevant

  scientific issue in contention if his testimony is based on sufficient data and is the product of a

  reliable methodology correctly applied to the facts of the case. Gayton v. McCoy, 593 F.3d 610,

  616 (7th Cir. 2010). Under the Daubert framework, the district court is tasked with determining

  whether a given expert is qualified to testify in the case in question and whether his testimony is

  scientifically reliable. Id. (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93

  (1993)). “Whether a witness is qualified as an expert can only be determined by comparing the

  area in which the witness has superior knowledge, skill, experience, or education with the subject

  matter of the witness's testimony.” Id. (citing Carroll v. Otis Elevator Co., 896 F.2d 210, 212

  (7th Cir.1990)).

           The court should consider the proposed expert's full range of experience and training in

  the subject area, as well as the methodology used to arrive at a particular conclusion. Id. (citing

  Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir.2000)). The district court is given the

  latitude in determining not only how to measure the reliability of the proposed expert testimony

  but also whether the testimony is, in fact, reliable, Jenkins v. Bartlett, 487 F.3d 482, 489 (7th

  Cir.2007), but the court must provide more than just conclusory statements of admissibility or

  inadmissibility to show that it adequately performed its gatekeeping function. Id. (citing Naeem

  v. McKesson Drug Co., 444 F.3d 593, 608 (7th Cir.2006)).

           The primary purpose behind the Daubert inquiry is to avoid speculation. Daubert, 509

  U.S. at 590. The testimony must be “more than subjective belief or unsupported speculation,”

  and plaintiffs have the burden of demonstrating their experts’ findings and conclusions are based

  on valid scientific methodology. Id. Although it is permissible for an expert to educate the fact

  finder about relevant general principles and background information, it is not enough for an



                                                  3
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 4 of 11 Page ID #601



  expert to merely present her/his qualifications, conclusions, and assurances of reliability. Id.

  When an opinion is without proper bases and, therefore, speculative, it must be excluded.

  Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1057 (8th Cir. 2000). In sum, the

  court’s gatekeeping role “separates expert opinion evidence based on ‘good grounds’ from

  subjective speculation that masquerades as scientific knowledge.” Glastetter v. Novartis Pharm.

  Corp., 252 F.3d 986, 989 (8th Cir. 2001).

                                              ARGUMENT

           As discussed above, the crux of the Daubert framework tasks this Court with determining

  whether the expert is qualified to testify and whether the testimony is scientifically reliable.

  Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir. 2010). Dr. Slater is neither a qualified expert nor

  is his testimony reliable. On either basis, this Court should exclude Dr. Slater’s testimony in its

  entirety.

           A.        Dr. Slater’s testimony should be excluded because he is not qualified.

           Serving as a disqualification in general, while Dr. Slater has treated patients in a hospital

  setting, he has never provided treatment to offenders in a correctional setting. Exhibit A,

  Transcript of the Deposition of Dr. Michael Slater, pp. 16:20-25, 17:1-3, 20:13-16. Between a

  hospital and correctional facility, the settings are different and the issues are different. Exhibit A,

  pp. 17:9-10. Further, Dr. Slater has never received training on rendering medical treatment to

  inmates within a correctional institution as a physician, or in any other capacity. Exhibit A, pp.

  17:12-15.

               “Whether a witness is qualified as an expert can only be determined by comparing the

  area in which the witness has superior knowledge, skill, experience, or education with the subject

  matter of the witness’s testimony.” Gayton, 593 F.3d at 616. In other words, the expert witness’s



                                                    4
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 5 of 11 Page ID #602



  expertise must be tied to the proffered testimony: simply because a doctor, for example, has a

  medical degree does not make him qualified to opine on all medical subjects. Id. The question is

  “not whether an expert witness is qualified in general, but whether his [or her] ‘qualifications

  provide a foundation for [him or her] to answer a specific question.’” Id. (quoting Berry v. City

  of Detroit, 25 F.3d 1342, 1351 (6th Cir.1994)). A district court should scrutinize the expert’s

  proffered conclusion to see if the expert has the “adequate education, skill, and training” to reach

  his or her conclusion. Id. In this case, Dr. Slater does not.

                  i.      Dr. Slater is not qualified to testify as an expert physician in the
                          correctional setting.

           In Gayton, the 7th Circuit Court determined that “It is undisputed that Dr. Weinstein is an

  expert in the area of prison healthcare. So, to the extent that it remains relevant, given that Dr.

  Weinstein's testimony regarding PCJ's or the individual defendants' failure to provide an

  adequate standard of medical care to Taylor resulted in an injury to her could ‘assist the trier of

  fact to understand the evidence or to determine a fact in issue,’ it should be admitted.” See

  Fed.R.Evid. 702. Gayton v. McCoy, 593 F.3d 610, 618 (7th Cir. 2010). The logical extension of

  this statement by the 7th Circuit is that as Dr. Slater has shown through his testimony that he is

  not an expert in prison healthcare, he would be unable to assist the trier of fact to understand the

  evidence or to determine a fact in issue, and therefore his testimony should be excluded.

           Simply put, Dr. Slater is not qualified to opine on the standard of care required of a

  physician providing a diagnosis and treatment in a correctional setting. “Daubert made clear that

  expert testimony should not be considered in a case unless the expert has genuine expertise ....”

  See Adams v. Ameritech Services, Inc., 231 F.3d 414, 422–423 (7th Cir. 2000). As Dr. Slater has

  admittedly no experience with providing medical care in a correctional setting, he has no genuine




                                                     5
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 6 of 11 Page ID #603



  expertise in this area.    As such, he is unqualified to opine as an expert on treatment in

  correctional facilities, and his proffered testimony should be excluded.

                  ii.    Dr. Slater is not qualified to testify as an expert nurse practitioner in the
                         correctional setting, or in any other setting.

           Defendant Moldenhauer is a nurse practitioner and was acting in such capacity at the time

  of the alleged events as set forth in Plaintiff’s Complaint.        As Dr. Slater indicated, nurse

  practitioner training differs from medical school training. Exhibit A, Deposition of Dr. Michael

  Slader, pp. 15:12-14. Further, Dr. Slater admittedly does not hold himself out as a nurse

  practitioner expert. Exhibit A, pp. 16:2-9.

                  iii.   Dr. Slater is not qualified to testify as to legal conclusions.

           With respect to Defendant Wexford Health Sources, Inc., any opinion or testimony by

  Dr. Slater, whether explicit or implied, that is used to suggest that Wexford created or condoned

  any policy, practice or custom, either written or unwritten, which resulted in insufficient or

  inadequate healthcare, is a legal conclusion and, therefore, not a proper subject for expert

  testimony under Rule 702. Donald Lee McDonald v. Wexford Health Sources, Inc., et al., No. 09

  C 4196, 2016 WL 1383191, at *5 (N.D. Ill. Apr. 7, 2016) (see Jimenez v. City of Chicago, 732

  F.3d 710, 721 (7th Cir. 2013)). With exceptions that are inapplicable here, “an expert may not

  offer legal opinions.” Id. A bald conclusion that a defendant did not have a custom, policy, or

  practice that violated an inmate's rights is an unacceptable legal opinion. Id.

           B.     Dr. Slater should be excluded because his opinions are unsupported.

           In addition to being unqualified as an expert witness in this matter, Dr. Slater provides

  unsupported, speculative opinions. Federal Rule of Evidence 207(c)–(d) requires this Court to

  determine whether the expert’s testimony is the product of reliable principles and methods, and

  whether the expert has reliably applied those principles and methods.


                                                    6
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 7 of 11 Page ID #604



           As an initial issue, Dr. Slater was not provided with a complete record and has not

  reviewed important deposition testimony from several witnesses and defendants, including

  Ronald Skidmore (defendant nurse who initially saw Plaintiff for his complaints), Michael

  Moldenhauer (nurse practitioner defendant), and Dr. Roland Barr (treating orthopedic surgeon).

  Further, Dr. Slater seems to believe that additional pertinent information would not change his

  opinion and is not necessary to review. He indicated that his “role here as an expert witness is

  not to seek out all available sources of information…I reviewed Mr. Tolliver’s complaint and

  Mr. Tolliver’s deposition and other medical records provided. And for the purposes of my

  opinion today, those materials are sufficient.” Exhibit A, pp. 28:13-21, 29:6-9. Dr. Slater

  regularly chooses to rely on Plaintiff’s complaint and testimony rather than the medical record.

  Exhibit A, pp. 62:11-15. He seems to disregard the medical records and any testimony from

  defendants in stating, “I believe in this case the patient’s perspective takes precedence” and

  refuses to provide any support for his opinions. Exhibit A, pp. 64:4-11.

           Moreover, Dr. Slater has provided no reliable data to substantiate his opinion. “An

  expert’s testimony is not unreliable simply because it is founded on his experience rather than on

  data; indeed, Rule 702 allows a witness to be ‘qualified as an expert by knowledge, skill,

  experience, training, or education.’” Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 761

  (7th Cir. 2010) (emphasis in original). Nevertheless, the expert must explain the “methodologies

  and principals” that support the opinion; an expert cannot simply assert a “bottom line.” Minix v.

  Canarecci, 597 F.3d 824, 835 (7th Cir. 2010). “Nor may the testimony be based on subjective

  belief or speculation.” Metavante Corp., 619 F.3d at 761.

           Furthermore, Federal Rules of Evidence 702(d) provides that the expert reliably apply the

  principles and methods to the facts of the case. Here, Dr. Slater has reviewed Plaintiff’s medical



                                                   7
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 8 of 11 Page ID #605



  records, but has completely disregarded the data contained within same. As such, he has no

  knowledge regarding the diagnostic and treatment processes utilized by Wexford staff.

  Therefore, Dr. Slater is unable to reliably apply the principles and methods to the facts of this

  case.

           Here, Dr. Slater’s opinions are based on no more than speculation. For example, he

  speculates that Plaintiff was not provided pain relief for the fracture in his hand, but then

  backtracks to admit that Plaintiff had “something prescribed” for pain relief. Exhibit A, pp.

  80:17-25. Further, while he is quick to rely on Plaintiff’s testimony about submitting numerous

  medical request slips, he is overall indifferent on reviewing the slips or even knowing of their

  existence in order to offer his conclusory opinions. Exhibit A, pp. 82:11-16.

           Medical records indicate that Plaintiff reported his injury occurred on August 15, 2014,

  while Plaintiff indicates that he received his injury on April 8, 2014. Wexford Defendants do not

  dispute that the inconsistency in the injury date exists, but are of the position that the date of

  injury is not relevant as Defendant Moldenhauer was first notified of Plaintiff’s injury on April

  18, 2014 (See Wexford Defendants’ Memorandum in Support of Motion for Summary

  Judgment). Dr. Slater offers the opinion that in the several days that passed between the date of

  the alleged injury and the date he was allegedly first seen for medical care, Plaintiff’s hand

  would still be in significant amount of swelling and significant amount of pain and functional

  limitation. Exhibit A, pp. 84:7-14.     He provides no support for this opinion, and further

  disregards medical documentation taken at the referenced time that Plaintiff suffered mild to

  moderate pain in contradiction to his unsupported opinion. Exhibit A, pp. 85:2-19. The same

  occurs with respect to Plaintiff’s allegations of pain and Dr. Slater’s decision to believe




                                                  8
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 9 of 11 Page ID #606



  Plaintiff’s testimony rather than the consistent history provided in the relevant medical chart.

  Exhibit A, pp. 91:7-14.

           Dr. Slater additionally offers opinions from facts that are irrelevant, with no adequate

  explanation of the connection. For example, Dr. Slater drew the unsupported opinion that

  because a nurse did not sign his or her name at the end of the medical record, that it means that

  his overall assessment of Plaintiff was inaccurate. Exhibit A, pp. 96:5-20. Clearly, this is a

  fallback method used by Dr. Slater as a result of his unexplained methods defying logic and

  evidence.

           As another example, Dr. Slater offers his opinion that if swelling gets worse, then that

  automatically means that care was inappropriate. Exhibit A, pp. 99:6-22. This shows a complete

  disregard for any kind of explainable method. Dr. Slater regularly speculated on his theories

  during his deposition. Exhibit A, pp. 104:15-105:6. Dr. Slater even ignored the subjective

  portions of the medical chart in order to defend his unsupported opinion that Plaintiff was in

  constant and significant pain. Exhibit A, pp. 115:18-25, 116:1-20. Dr. Slater spent two hours

  reviewing the entirety of the medical records he received and writing his report. Exhibit A, pp.

  119:9-14.

           Dr. Slater’s failure to employ any methodology with medical principals and data renders

  his proffered testimony unreliable. See Minix v. Canarecci, 597 F.3d 824, 835 (7th Cir. 2010)

  (holding that the district court was within its discretion in rejecting expert testimony as unreliable

  when the expert “cited no medical standards or principals in support of [his] conclusion” and

  failed to explain his methodology). Dr. Slater’s proffered testimony should be excluded in its

  entirety.




                                                    9
  10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 10 of 11 Page ID #607



                                            CONCLUSION

            As Dr. Slater is not an expert nurse practitioner, his testimony should be excluded from

   application to allegations against Defendant Moldenhauer. Further, as it is improper for Dr.

   Slater to offer any kind of conclusion as to whether or not Wexford had a custom, policy, or

   practice that violated an inmate’s rights as it is an unacceptable legal opinion, his testimony

   should be excluded from application to allegations against Defendant Wexford.

            This leaves application of Dr. Slater’s opinions and testimony to Defendant Trost, a

   physician. As previously explained, Dr. Slater is not an expert in correctional healthcare, and

   further does not pass the Daubert test in any manner. The testimony of Dr. Slater does not meet

   the necessary standards of relevance and reliability required by the Federal Rules. Dr. Slater’s

   opinions are unfounded conclusory statements that are based on uncorroborated information and,

   quite simply, are just based upon his own selection of facts. As such, Dr. Slater should be

   excluded from offering testimony and expert opinions in this case as speculative and not

   scientifically reliable.

            The Wexford Defendants encourage this Court to review the entirety of Dr. Slater’s

   deposition, as was done in Donald Lee McDonald v. Wexford Health Sources, Inc., et al., No. 09

   C 4196, 2016 WL 1383191, at *5 (N.D. Ill. Apr. 7, 2016), in conjunction with the above

   arguments in order to properly assess the necessity of exclusion of this expert from trial.

            WHEREFORE, for the reasons set forth herein, Wexford Defendants respectfully request

   the Court to enter an Order excluding Plaintiff’s expert witness, Michael Slater, M.D., from

   offering testimony at trial.




                                                   10
   10861101.1
Case 3:16-cv-00130-SMY-MAB Document 125 Filed 01/15/19 Page 11 of 11 Page ID #608



                                         SANDBERG PHOENIX & von GONTARD P.C.


                                          By:    /s/ Kevin K. Peek
                                                 Rodney M. Sharp, #6191776
                                                 Kevin Peek, #67440
                                                 600 Washington Avenue - 15th Floor
                                                 St. Louis, MO 63101-1313
                                                 314-231-3332
                                                 314-241-7604 (Fax)
                                                 rsharp@sandbergphoenix.com
                                                 kpeek@sandbergphoenix.com

                                                 Attorneys for Defendants Michael Moldenhauer,
                                                 Dr. John Trost and Wexford Health Sources, Inc.

                                         Certificate of Service

           I hereby certify that on the 15th day of January 2019 the foregoing was filed electronically
   with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
   the following:

   Mr. Jon Loevy
   Mr. Sam Heppell
   Ms. Sarah Grady
   Loevy & Loevy
   jon@loevy.com
   sam@loevy.com
   sarah@loevy.com

   Attorneys for Plaintiff


   Ms. Sandra Cook
   Assistant Attorney General
   scook@atg.state.il.us

   Attorney for Defendants John Hamilton,
   Seth Cross, Roger Waller, Ron Skidmore,
   Linda Carter, Kimberly Butler, Salvador
   Godinez, and Jeff Hutchinson.


                                                 /s/ Kevin K. Peek




                                                   11
   10861101.1
